20-01188-jlg Doc 1-32 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          24 Filed     21:15:49
                                                   02/10/20 Page 1Doc
                                                                   of 124 Letter
                                  Pg 1 of 1



                    THE BACHMAN LAW FIRM PLLC
                                  365 S. Main Street, 2nd Floor
                                   New City, New York 10956
                                         845-639-3210

BY ECF
Honorable Alvin K. Hellerstein
U.S. District Judge Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St. New York, NY 10007

Re:    In the Matter of the Application of Orly Genger, No. 19-cv-9319 (AKH)
       In the Matter of the Petition of Dalia Genger, No. 19-cv-9365 (AKH)

Dear Judge Hellerstein:

We represent Dalia Genger (“Dalia”), outgoing trustee for the Orly Genger 1993 Trust (“Orly
Trust”). We respectfully write in response to the February 7, 2020 letter from counsel to the
successor chapter 7 trustee, appending a proposed “Stipulation” regarding pending motions. The
Stipulation was signed by only the successor chapter 7 trustee and counsel for Dalia’s successor
trustee, Michael Oldner.

As the Court may be aware, Dalia resigned as trustee for the Orly Trust in favor of Michael
Oldner. We believe that, as such, Dalia is no longer a party to any of these matters; however, my
understanding is that there is either opposition or uncertainty among the parties as to Dalia’s
status in this matter.

Without waiving the claim that Dalia should not be a party to any of these matters, then, for the
sake of completeness we note that the Stipulation submitted to the Court was neither reviewed
nor executed by us on behalf of Dalia. We also note that as the service list to counsel’s letter
reflects, most of the parties have not signed on to this proposed Stipulation.

Accordingly, we respectfully request that, if the motions are not granted on default (as they
should be since the time for response has passed), the Court delay any consideration of the
proposed Stipulation and accompanying letter until after Dalia has had an opportunity to
consider it, consult with counsel, and discuss the matter with counsel to the successor trustee.

Alternatively, all of the parties should acknowledge that that Dalia is not a party to these matters
and we will act accordingly.

                                                                      Respectfully submitted,
                                                                      /s/
                                                                      Judith Bachman




                                                                                                       1
